DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner's statement of reasons for allowance: 
With regards to claims 1 none of the prior art teaches or suggests, alone or in combination, “a P-type work function regulation layer comprising a first area and a second area adjacent to each other, with the first area on the first part of the gate dielectric layer, and the second area on a first portion of the first separation region; an N-type work function regulation layer comprising a third area and a fourth area adjacent to each other, with the third area on the second part of the gate dielectric layer, and the fourth area on a second portion of the first separation region; and a gate directly contacting both the P-type work function regulation layer and the N-type work function regulation layer” in the combination required by the claim.

With regards to claim 13, none of the prior art teaches or suggests, alone or in combination, “a gate dielectric layer comprising a first part and a second part, wherein the first part is on a portion of a side surface of the first semiconductor column and the second part is on a portion of a side surface of the second semiconductor column, and



Claims 1-12 and 14-17 are allowed as being dependent on allowable Claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891